Citation Nr: 1729938	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to higher initial disability evaluation for posttraumatic stress disorder (PTSD) rated as 20 percent disabling prior to March 18, 2013, and 50 percent disabling thereafter.

2.  Entitlement to a higher initial disability evaluation for traumatic brain injury (TBI), rated as 10 percent disabling prior to March 18, 2013, and 40 percent disabling thereafter.

3.  Entitlement to a higher initial disability evaluation for migraine headaches, rated as 10 percent disabling prior to March 18, 2013, and 30 percent disabling thereafter.

4.  Entitlement to a higher initial disability evaluation for left shoulder strain, status post surgeries with scars, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 2004 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California, which granted, in pertinent part, service connection for left shoulder strain, status post-surgery with scars and assigned a 20 percent disability evaluation; granted service connection for PTSD and assigned a 10 percent disability evaluation; granted service connection for TBI and assigned a 10 percent evaluation; and granted service connection for migraine headaches and assigned a 10 percent disability evaluation.  The Veteran filed a notice of disagreement and perfected his appeal as to these issues.  

In April 2013, the RO increased the Veteran's disability evaluations for his PTSD, TBI, and migraine headaches to 50, 40, and 30 percent, respectively, and assigned effective dates of March 18, 2013, for each.  The RO also continued the 20 percent evaluation for the left shoulder disorder.  

As a result of the RO's actions, the Board has listed the issues as such on the title page of this decision.  


FINDINGS OF FACT

1.  In a February 2016 written statement, the Veteran indicated that he was satisfied with the assigned percentages for his left shoulder, TBI, migraine headaches, and PTSD, and would like to have them finalized and the appeal closed.

2.  In a June 2017 letter, the Veteran's representative indicated that the Veteran, through his representative, would like to withdraw his appeal on all issues, per the letter received from the Veteran in February 2016.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues entitlement to higher initial disability for PTSD rated as 20 percent disabling prior to March 18, 2013, and 50 percent disabling thereafter; entitlement to a higher initial disability evaluation for TBI, rated as 10 percent disabling prior to March 18, 2013, and 40 percent disabling thereafter; entitlement to a higher initial disability evaluation for migraine headaches, rated as 10 percent disabling prior to March 18, 2013, and 30 percent disabling thereafter; and entitlement to a higher initial disability evaluation for left shoulder strain, status post surgeries with scars, rated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issues of Entitlement to Higher Initial Evaluations for PTSD, TBI, Migraine Headaches, and Left Shoulder Strain

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in a February 2016 written statement, indicated that he was satisfied with the assigned percentages for his left shoulder, TBI, migraine headaches, and PTSD, and would like to have them finalized and the appeal closed.  In a June 2017 letter, the Veteran's representative indicated that the Veteran, through his representative, would like to withdraw his appeal on all issues, per the letter received from the Veteran in February 2016.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of entitlement to higher initial disability for PTSD rated as 20 percent disabling prior to March 18, 2013, and 50 percent disabling thereafter; entitlement to a higher initial disability evaluation for TBI, rated as 10 percent disabling prior to March 18,2013, and 40 percent disabling thereafter; entitlement to a higher initial disability evaluation for migraine headaches, rated as 10 percent disabling prior to March 18, 2013, and 30 percent disabling thereafter; and entitlement to a higher initial disability evaluation for left shoulder strain, status post surgeries with scars, rated as 20 percent disabling.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal, as to the issue of entitlement to higher initial disability evaluation for PTSD rated as 20 percent disabling prior to March 18, 2013, and 50 percent disabling thereafter, is dismissed.

The appeal, as to the issue of entitlement to a higher initial disability evaluation for TBI, rated as 10 percent disabling prior to March 18, 2013, and 40 percent disabling thereafter, is dismissed.

The appeal, as to the issue of entitlement to a higher initial disability evaluation for migraine headaches, rated as 10 percent disabling prior to March 18, 2013, and 30 percent disabling thereafter, is dismissed.

The appeal, as to the issue of entitlement to a higher initial disability evaluation for left shoulder strain, status post surgeries with scars, rated as 20 percent disabling, is dismissed.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


